In my opinion prejudicial error was committed by the lower court when the prosecuting attorney was permitted to bring out from appellant on cross-examination that about thirty years ago appellant shot another man. It seems to me that the effect of the majority opinion is to overrule our decision in the case of Stanley v. State, 171 Ark. 536, 285 S.W. 17, in which we reversed a conviction of homicide because the defendant was compelled to make answer as follows: "Q. Tell the jury how many men you shot before that. A. I have shot two men before this." The rule followed by us in the Stanley case is supported by the great weight of authority, and is but a corollary to the rule that a man on trial for one offense should not be convicted by showing that he committed another offense.
I think the judgment of the lower court should be reversed and the cause remanded for a new trial.